DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-11 and 18-20 are rejected under 35 U.S.C. 102(a0(1)as being anticipated by Park et al. (US 20190174640; “Park”).
	Regarding claim 1, Park discloses a display device comprising: a display module (110); and a module supporter (120) below the display module, wherein the module supporter includes: a support layer (140); and a plurality of support bars (130 and 150) in the support layer and arranged in a first direction (“the support units 130 are attached to the rear surface of the flexible display panel 110 in the state of being in tight contact side by side along the longitudinal direction of the bent flexible display panel 110”, Par. [0048]), the plurality of support bars extending in a second direction that intersects the first direction (each of the support units 130 extend along the width or thickness direction of the display device 100), and at least one groove having a predetermined shape is formed on lateral surfaces of at least one of the plurality of support bars, the lateral surfaces being opposite to each other in the first direction (“each support unit 130 and a corresponding restoration unit 150 are disposed so as to have a sectional shape of an “H””, Par. [0043]; and the grooves formed on both sides of protruding member 151 and are being opposite to each other in the longitudinal direction of the display panel 110, figs. 5-7).  
	Regarding claim 2, Park discloses wherein the at least one of the plurality of support bars (130 and 150) includes: a first part (130) that faces the display module (110); a second part (152, 153) below the first part ((130) (figs. 5-6); and a third part (151) between the first part (130) and the second part (12) (figs 5-6), the third part (151) having a width in the first direction less than a width in the first direction of each of the first and second parts (width of 151 is less than the width of 130 and 152 & 153 in the longitudinal direction of the display panel 110, figs 5-6). 
Regarding claim 5, Park discloses wherein the third part (151) has a constant width and extends from the first part (130) toward the second part (152 & 153) (figs 5-6).  
Regarding claim 6, Park discloses wherein a size of the first part (130) is greater than a size of the second part (152 and 153) (the width of the units 130 is greater than the width of the bent member 152 and 153 in the longitudinal direction of the display panel 110, figs 5-6).  
 Regarding claim 7, Park discloses wherein a length in the first direction of a top surface of the first part (130) is greater than a length in the first direction of a bottom surface of the second part (152 and 153) (the width/length of the top surface of the support units 130 is greater than the width/length of the bottom surface of the bent member 152 in the longitudinal direction of the display panel 110, figs 5-6).  
Regarding claim 8, Park discloses wherein the support layer includes: a first support layer (first support layer, annotated fig. 5 below) between the first parts (130) of the plurality of support bars (130 and 150) that are adjacent to each other; a second support layer (second support layer, annotated fig. 5 below) between the second parts of the plurality of support bars that are adjacent to each other; and a third support layer (third support layer, annotated fig. 5 below) between the third parts of the plurality of support bars that are adjacent to each other, and a width in the first direction of the third support layer is greater than a width in the first direction of the first support layer and than a width in the first direction of the second support layer (annotated fig. 5).  

    PNG
    media_image1.png
    487
    1130
    media_image1.png
    Greyscale

Regarding claim 9, Park discloses wherein the at least one groove includes a plurality of grooves, and a first volume of the support layer between the plurality of grooves that are adjacent to each other is greater than a second volume of the support layer on each of the plurality of support bars and then a third volume of the support layer below each of the plurality of support bars (the volume of the support layer 140 in the grooves formed between the protruding member 151 is greater than the volume of the support layer on or below the support bars, figs 5-6).  
Regarding claim 10, Park discloses wherein the at least one groove extends in the second direction (grooves formed on both sides of the protruding member 151 extends along the thickness or width direction of the display device 100, figs 5-6).  
Regarding claim 11, Park discloses wherein the support layer fills the at least one groove (grooves formed on both sides of the protruding member 151 extends along the thickness or width direction of the display device 100, figs 5-6).  
Regarding claim 18, Park discloses a display device comprising: a display module (110); a support layer (140) below the display module; and a support bar (130 and 150) in the support layer and extending in a direction (“the support units 130 are attached to the rear surface of the flexible display panel 110 in the state of being in tight contact side by side along the longitudinal direction of the bent flexible display panel 110”, Par. [0048]), wherein the support bar has a dumbbell shape when viewed in the direction (“each support unit 130 and a corresponding restoration unit 150 are disposed so as to have a sectional shape of an “H””, Par. [0043]).  
Regarding claim 19, Park discloses wherein the support bar (130 and 150) includes: a first part (130) that faces the display module (110); a second part (152) below the first part (130) having a size less than a size of the first part (width/length of 152 and 153 is less than the width of 130 figs. 5-6); and a third part (151) having a width in the smaller than a width of each of the first part and the second part in a direction intersecting  the first direction (width of 151 is less than the width of 130 and 152 and 153 in the longitudinal direction of the display panel 110, figs 5-6), the third part (151) extending from the first part (130) toward the second part (152) (figs 5-6).  
Regarding claim 20, Park discloses a display device comprising: a display module (110); a support layer (140) below the display module (figs 5-6); and a plurality of support bars (130 and 150) in the support layer and arranged in a first direction (“the support units 130 are attached to the rear surface of the flexible display panel 110 in the state of being in tight contact side by side along the longitudinal direction of the bent flexible display panel 110”, Par. [0048]), the plurality of support bars extending in a second direction that intersects the first direction (each of the support units 130 extend along the width or thickness direction of the display device 100), wherein at least one of the plurality of support bars includes: a first part (130) that faces the display module (110); a second part (152 and 153) below the first part and having a size less than a size of the first part (width/length of 152 and 153 is less than the width of 130 figs. 5-6); and a third part (151) that extends from the first part (130) toward the second part (152 and 153) (fig 5), the third part (151) having a width in the first direction less than a width in the first direction of each of the first and second parts (width of 151 is less than the width of 130 and 152 and 153 in the longitudinal direction of the display panel 110, figs 5-6).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim (US 20160064685; “Kim” hereinafter).
Regarding claim 3, Park discloses the display device as claimed in claim 2.
Park does not explicitly disclose wherein the width in the first direction of the first part increases in an upward direction toward the display module.  
Kim teaches a support structure (140) for a display device comprising a groove (145); and a width in a first direction of a second part increases in an upward direction (“each of the openings 145 of the supporting layer 140 may have various planar shapes such as a planar shape of a substantially … a substantially diamond opening shape…”, Par. [0092], i.e. the thickness of the portion of the supporting layer 140 that surrounds the diamond shaped opening 145 increases toward the upper surface or upper end of 140).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Park to have the width in the first direction of the second part increases in an upward direction toward the display module because such modification provides mechanically stronger support bars.
Regarding claim 4, Park discloses the display device as claimed in claim 1.
Park does not explicitly disclose the width in the first direction of the second part increases in a downward direction away from the display module.  
Kim teaches a support structure (140) for a display device comprising a groove (145); and a width in a first direction of a second part increases in a downward direction (“each of the openings 145 of the supporting layer 140 may have various planar shapes such as a planar shape of a substantially square opening shape, a substantially diamond opening shape”, Par. [0092], i.e. the thickness of the portion of the supporting layer 140 that surrounds the diamond shaped opening 145 increases toward the lower surface or lower end).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Park to have the width in the first direction of the second part increases in a downward direction away from the display module because such modification provides mechanically stronger support bars.
Regarding claim 12, Park discloses the display device as claimed in claim 1.
Park does not explicitly disclose wherein the at least one groove has a letter "V" shape.  
Kim teaches a support structure (140) for a display device comprising a groove (145) having a letter “V” shape. (“each of the openings 145 of the supporting layer 140 may have various planar shapes such as a planar shape of a … a substantially diamond opening shape”, Par. [0092], i.e. support layer 140 has a V-shaped wall that surrounds the opening 145).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Park to have at least one groove has a letter "V" shape as taught by Kim because such modification provides mechanically stronger support bars.
Regarding claim 15, Park discloses the display device as claimed in claim 1.
Park does not explicitly disclose wherein a top surface of at least one of the plurality of support bars has a curved surface that is upwardly convex, the top surface facing the display module.  
Kim teaches a support structure (235) for a display device comprising plurality of support bars (235b); wherein a top surface of at least one of the plurality of support bars has a curved surface that is upwardly convex (upper surface of at least one of the plurality of support bars or lines 235b has a curved surface that is upwardly convex, fig. 4), the top surface facing the display module (“ FIG. 4 is a perspective view for describing another example of the supporting layer illustrated in FIG. 3”, Par. [0072]; and “when the supporting layer 140 illustrated in FIG. 3 directly adheres to a lower substrate of an organic light emitting display (OLED) device by using a pressure sensitive adhesive (PSA) film”, Par. [0071]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Park to have a top surface of at least one of the plurality of support bars has a curved surface that is upwardly convex as taught by Kim because such modification provides desired mechanical support to the display.
 Regarding claim 16, Park discloses the support layer (140) made of elastic material (“The resin unit 140 may be made of a synthetic resin, such as an epoxy resin or an urethane resin, or a silicone or the like”, Par. [0047]).
Park does not explicitly disclose wherein each of the plurality of support bars has a modulus greater than a modulus of the support layer.  
Kim teaches a support bar (140) has a modulus greater than a modulus of a support layer (120 or 125) (“The supporting layer 140 may include material such as a metal or a supporting plastic, having a relatively high resilience or a relatively high elasticity. For example, the supporting layer 140 may include an alloy (e.g., a super elastic metal) such as nickel-titanium (Ni—Ti), nickel-aluminum (Ni—Al), ……the first and second elastic layers 120 and 125 may include an elastomer having a relatively high resilience or a relatively high elasticity. For example, the first and second elastic layers 120 and 125 may include elastic materials such as silicon, urethane, thermoplastic poly urethane (TPU)”, Par. [0071]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Park to have the support bar having a modulus greater than a modulus of the support layer as taught by Kim because such modification increases the elasticity of the module supporter (Par. [0070]).

Claim(s) 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim (US 20170358636; “Kim’636” hereinafter).
Regarding claim 13, Park discloses the display device as claimed in claim 1.
Park does not explicitly disclose wherein the at least one groove has a concavely curved shape.  
Kim’636 teaches a support structure (500) for a display device (10) comprising a support bars (510) having an at least one groove (511); wherein the at least one groove (511) has a concavely curved shape (fig. 5). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Park to have the at least one groove has a concavely curved shape as taught by Kim’636 because such modification provides mechanically stronger support bars and the support layer.
 Regarding claim 14, Park discloses the display device as claimed in claim 1.
Park does not explicitly disclose wherein each of the lateral surfaces includes a plurality of protrusions.  
Kim’636 teaches a support structure (500) for a display device (10) comprising a support bars (520); wherein each of a lateral surfaces of the support bars (520) includes a plurality of protrusions (521).   
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Park to have each of the lateral surfaces includes a plurality of protrusions as taught by Kim’636 because such modification provides mechanically strong connection between the plurality of the  support bars.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yairi et al.  (US 20150077363; “Yairi” hereinafter).
Regarding claim 16, Park discloses the support layer  include a support film (140) made of elastic material (“The resin unit 140 may be made of a synthetic resin, such as an epoxy resin or an urethane resin, or a silicone or the like”, Par. [0047]).
Park does not explicitly disclose the support film includes a material having a negative coefficient of thermal expansion.  
Yairi teaches a support film (120) includes a material having a negative coefficient of thermal expansion (“Therefore, particulate exhibiting a negative coefficient of thermal expansion (or a coefficient of thermal expansion less than that of the substrate 120) can thus be added...”, Par. [0051]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Park to include a material having a negative coefficient of thermal expansion as taught by Yairi because such modification provides the support film or layer, a desired property or desired effective coefficient of thermal expansion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 9:30 am-6:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR SHRESTHA/Examiner, Art Unit 2841